DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 07/22/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1-21 are pending; Claims 1, 3, and 17 are amended; Claims 6 and 10-13 are withdrawn; Claims 18-21 are new; and Claims 1-5, 7-9, and 14-21 are under examination.  

Withdrawal of Objections 
The objection to the color drawings for not complying with 37 CFR 1.84 (a)(2) is withdrawn due to the black-white drawings filed on 07/22/2022.

Withdrawal of Rejections
The rejection of claims 1-5, 7-9, and 14-17 over Fahey et al. under 35 U.S.C. 103 is withdrawn due to the amendment to the claims filed on 07/22/2022 as well as Examiner’s reconsideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022 is acknowledged. The NPL reference where lined through has not been considered 
since the provided copy is of too poor resolution to be considered, given 37 CFR 1.98(a)(2) requires a legible copy of each non-patent literature reference.  Examiner has made effort to find an alternative copy of this publication, but was not successful. A new IDS with a legible copy of the reference should be submitted, if Applicants wish this document to be considered.

Specification
The disclosure is objected to because it contains embedded hyperlink and/or other form of browser-executable code (see pages 1, 106, 109, and 113); references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Applicant is required to delete the browser-executable code.  This objection is maintained.

Claim Objections 
The objection to Claims 3 and 17 in the previous office is withdrawn due to the amendment to the claims filed on 07/22/2022.
Claim 20 is objected due to the recitation of “the modified plant seed upon exposure 43o C”. To be consistent with the term recited previously in the claim, the phrase should be corrected to “the modified plant seeds upon exposure to 43o C”. Appropriate correction is required.
 Claim 19 is objected due to the recitation of “said plant seed comprises … said bacteria are viable within the seed”. The phrase should be corrected to ““said plant seed comprises … said bacteria, wherein said bacteria are viable within the seed”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 20 is directed to a plurality of modified plant seeds of claim 1 with the additional limitation of “said plurality of modified plant seeds has a germination rate of at least 60% within the modified plant seed upon exposure 43oC and 95% relative humidity for 72 hours”; and Claim 21 is directed to the modified plant seeds of claim 1 with the additional limitation of “said modified plant seed comprises at most about 25% moisture content upon at least one month of shelf storage”.  Support for claims 20 and 21 is not found in the original disclosure of the instant specification. In details, the para 0134 provides support for the recited “at most about 25% moisture content” in claim 21. But, there is no disclosure in the specification for linking this specific moisture content to the shelf storage of the seed for a time period of the at least one month. The paragraph 0202 provides support for the treatment condition of “exposure to 43oC and 95% relative humidity for 72 hours” in claim 20.  But, there is no disclosure in the specification for the specific germination rate of “at least 60%” for the claimed seed.  In the 7/22/2022 response (page 7), Applicant points to Paragraphs 0098 and 0113 for written description. But, these paragraphs only support the amendment of claim 1. Therefore, claims 20 and 21 are directed to new matter.

Claim Rejections - 35 USC § 101
Claims 1-5, 7-9, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. a nature phenomenon, without significantly more, as evidenced by Hardoim et al. (PLoS one, 2012, 7:e30438, pages 1-12, of record), Johnson et al. (Fungal Diversity, 2013, 60:171-188, of record), and the printout of rice seed weight (of record, downloaded on 4/14/2022 from https://www.reference.com/world-view/much-single-grain-rice-weigh-c39a20469d3fe660).
Step 1: Claims 1-5, 7-9,  and 14-21 are directed to a composition which is one of four categories of patent eligible subject matter (Step 1, Yes). 
Step 2A, Prong 1: Claim 1 and its dependent claims recite a plant seed comprising bacteria incorporated artificially into the seed, having at least 250 CFU of the bacteria between seed coat/pericarp and embryo/aleurone layer.  Plant seeds and bacteria are all naturally occurring products. It is acknowledged the claims state a “modified” plant seed due to the incorporation of bacteria into the seed. However, just like the claimed seed, there are naturally occurring plant seed that are modified plant seeds, where naturally occurring endophytes/bacteria are incorporated into the interior of the seed.  In support, see Hardoim et al. Hardoim et al. teach that naturally occurring seed-borne endophytes have been demonstrated to endure for hundreds of seed generations and have established a long term relationship with their seed host, wherein the endophytes (including Bacillus sp bacteria) comprised in the seeds improve seedling development (page 1/introduction: first 6 lines, the sentence bridging both columns and the sentence thereafter); and that surface-sterilized rice seeds are shown to have a population of endophytes/Bacillus bacteria, indicating the endophytes are present in the interior of the seed (page 2/left column: para 1/last 10 lines and para 2; page 10/left column/last 2 paras). Regarding the limitation “at least 250 CFUs of bacteria artificially incorporated between a seed coat and an embryo” in claim 1 and further limitations “seed pericarp” and “aleurone cell layer” in claims 16 and 17, naturally occurring seed-borne endophytes/bacteria are present in the interior areas of plant seeds, which encompass the spaces between the seed coat/pericarp and the aleurone cell layer/the embryo, as evidenced by Hardoim et al. (described above), as evidenced by the specification (Fig. 1), and as evidenced by Johnson et al., who teach that at seed maturity naturally occurring seed-borne endophytes are lying between the seed coat (pericarp) and the proteinaceous aleurone layer, within the nucellus remnants (page 174/left column/lines 3-10).  In addition, naturally occurring plant seeds comprise a large number of endophytes/bacteria in their interior regions, as evidenced by Hardoim et al., who teach that the naturally occurring plant seeds comprise a population of endophytes/bacteria at an amount of 3.5 x 105 CFUs per gram of fresh weight of the seeds (page 2/left column/para 3/lines 2-4). As evidenced by the printout of rice seed weight, one gram of rice contains 64 rice seeds/grans (see page 1). As such, each naturally occurring plant seed comprises on average 5.4 x 103 CFU of bacteria in its interior regions. Although Hardoim et al. do not explicitly teach how many naturally occurring endophytes are present between seed coat/pericarp and aleurone cell layer/embryo, it appears that the naturally occurring seed described by Hardoim et al. highly likely comprises at least 250 CFU of bacteria between the seed coat/pericarp and the aleurone cell layer/embryo, because there are so many endophytes/bacteria (more than 5000) in the interior of a single naturally occurring seed, and naturally occurring seed-borne endophytes do incorporate between the seed coat/pericarp and the aleurone cell layer/embryo of plant seeds, as evidenced by Johnson et al. described above.  It seems reasonable to conclude at least 250 CFU from the more than 5000 CFU of bacteria are located between the seed coat/pericarp and the aleurone cell layer/embryo in the seed described by Hardoim et al. Examiner notes that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine a specific number of bacteria located between the seed coat/pericarp and the aleurone cell layer/embryo in the naturally occurring seed described by Hardoim et al. Given Examiner has established reasonable basis that the naturally occurring product appears to be the same as the claimed product, the burden of showing otherwise by objective evidence is shifted to the Applicants. See MPEP 2112.  
It is acknowledged the claim 1 states the modified plant seed is “artificially incorporated” with bacteria. Examiner notes that the analysis for eligibility is not based on a process of making a product, rather it is based on whether the product, as claimed, is markedly distinct from the closest naturally occurring counterpart. For the reasons indicated above, there is no indication that the artificially-made plant seed, as claimed, has any characteristics markedly different from its closest naturally occurring counterpart. Therefore, the modified seed in instant claims 1 and 16-17 is the judicial exception, i.e. a product of nature.  
Regarding dependent claims 3 and 7-9, these claims define specific bacteria in the plant seed. As indicated above, bacteria in nature state, including Bacillus sp., are present in the interior regions of the naturally occurring plant seeds (note: the Bacillus sp reads on “endospore-forming bacteria” in claim 3, as evidenced by the instant specification, see paragraph 0012: page 8/col. 1/lines 8-9 from bottom, and also reads on the “Firmicutes” phylus recited in the claim 7, as evidenced by Applicant’s 3/21/2022 response, see page 6). Thus, the dependent claims 3 and 7-9 are still reciting the judicial exception of the base claim 1.
Regarding the dependent claim 14, this claim defines specific plant seeds. There is no indication in the specification that these recited seeds have any characteristics (structural or functional) that are different from naturally occurring counterparts in their natural state. As evidenced by Hardoim et al., plant seeds in natural state, including rice seeds, are internally incorporated with naturally occurring bacteria, as indicated above. Thus, the dependent claim 14 is still reciting the judicial exception of the base claim 1.
Regarding the dependent claims 2 and 15, these claims define specific amounts of bacteria, i.e. at least 500 or 1000 CFU, in the claimed plant seed. As indicated above, a naturally occurring plant seed comprises at least 500 and at least 1000 CFU of bacteria. Thus, the dependent claims 2 and 15 are still reciting the judicial exception of the base claim 1.
Regarding the dependent claims 4 and 5, it is an inherent feature of bacteria to release a microbial exudate, thus generating a microbial exudate derived from the bacteria in the seed, as evidenced by Hardoim et al., who teach that bacterial endophytes actively influence the physiology of the host through production of phytohormones (reading on the “microbial exudate”) and have other plant-growth-promoting functions such as provision of micronutrients (reading on the “microbial exudate”) and production of antibiotics (reading on the “microbial exudate”) (page 2/left column/lines 2-10); and as further evidenced by the specification of the instant specification, which discloses that bacteria in the plant seed, including Bacillus sp, release microbial exudate (paragraphs 0013/page 9, and 0157).  Thus, the dependent claims 4 and 5 are still reciting the judicial exception of the base claim 1.
Regarding Claim 18, this claim defines a property of stability of the claimed seed. It appears that the naturally occurring plant seeds have the property of being stable for at least one month, in view of the fact that these seeds in nature state pass naturally occurring seed-born endophytes/bacteria for hundreds of seed generations, as evidenced by Hardoim et al. described above. It is noted that naturally occurring seed-born Bacillus bacteria described by Hardoim et al. are endospore-forming bacteria, which have strong viability/stability. Thus, the dependent claim 18 is still reciting the judicial exception of the base claim 1.
Regarding Claim 19, it appears that the naturally occurring plant seed comprises 1x103 CFU of naturally occurring seed-born bacteria, as evidenced by Hardoim et al. In addition, the naturally occurring seed-born bacteria are viable within the seed, given they endure for hundreds of seed generations, as evidenced by Hardoim et al. Further, it is noted that naturally occurring seed-born Bacillus bacteria described by Hardoim et al. are endospore-forming bacteria, which have strong viability/stability. Thus, the dependent claim 19 is still reciting the judicial exception of the base claim 1.
Regarding Claim 20, this claim defines a plurality of the claimed seeds have a germination rate of at least 60% under the specific condition recited in the claim, which is directed to an inherent property of the claimed seeds. There is no indication in the specification that this property is a characteristic of the claimed seeds, markedly different from that of their closest naturally occurring counterpart. Hardoim et al. are silent about a germination rate of naturally occurring plant seeds. However, the naturally occurring plant seeds have substantially same structure as the claimed seeds for the reasons indicated above. It is presumed that substances having substantially the same structures have the same properties. Thus, it is highly likely that naturally occurring plant seeds have a germination rate substantially same as the claimed rate.
Examiner notes that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine a germination rate of the naturally occurring seeds under the condition recited in the claim. Given Examiner has established reasonable basis that the naturally occurring product appears to be the same as the claimed product, the burden of showing otherwise by objective evidence is shifted to the Applicants. See MPEP 2112.  
Regarding dependent Claim 21, this claim defines a property of moisture content of the claimed seed, at a level of at most about 25%.  It appears that the naturally occurring seed has this moisture content, in view of the fact that plant seeds in nature state can be present in extremely dry and hot places, thus comprising low or extremely low moisture content.  Thus, the dependent claim 21 is still reciting the judicial exception of the base claim 1.
Overall, the modified plant seed in claims 1-5, 7-9,  and 14-21 does not have any characteristics markedly different from its closest naturally occurring counterpart, and the claims recite a judicial exception, i.e. a product of nature/a nature phenomenon (Step 2A: Prong 1, Yes).
Step 2A: Prong 2: the judicial exception in the claims 1-5, 7-9,  and 14-21 is not integrated into a practical application because the claims are directed to a product, not a method of use (Step 2A: Prong 2, No).
Step 2B: the claims 1-5, 7-9,  and 14-21 do not recite any additional elements.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B, No).
Therefore, Claims 1-5, 7-9,  and 14-21 are deemed to be patent ineligible.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitter et al. (US 2016/0338360, 2016, cited in IDS), as evidenced by Hashem et al. (Saudi Journal of Biological Sciences, 2019, 26:1291–1297, of record) and Liu et al. (abstract, Mycologia, 2017, 109(5): 691-700).
Regarding Claims 1-3, 7-9, 14-16, and 18-19, Mitter et al. teach a modified plant seed comprising beneficial bacteria/entophytes, which are artificially incorporated into the interior of the seed by a method comprising a step of contacting a flower(s) of an agricultural plant(s) with a purified bacterial population comprising the bacterial entophytes (i.e. inoculant microbes) (abstract, claims 1-2 and 6-7, paras 0012-14, 0108, and 0120), wherein the bacterial entophytes/inoculant microbes are present in the seed coat, endosperm, cotyledons, or embryo of the seed (para. 0120/lines 1-3), or in at least two compartments of the seed, selected from the seed coat, endosperm, embryo, cotyledons, hypocotyls, and radical (claim 6, para 0018); wherein the seed comprises at least 1000 CFU, at least 3000 CFU, or more of  bacterial entophytes  (para 00272); wherein the bacterial entophytes are viably and stably incorporated into the seed, and there are at least 1000 CFU, at least 3000 CFU, or more of viable bacterial entophytes in the seed (paras 0120/lines 3-4, 0280/last 6 lines); wherein the seed is shelf stable for at least six months (para. 0065, claim 50); wherein the bacterial entophytes comprise bacteria from Bacillus sp. (e.g. Bacillus subtilis) (page 95/table 2/left column, paras. 0044-45, 0298/line 3 from bottom); wherein the seed (of agricultural plant) is a maize seed, wheat seed, barley seed, pepper seed, or tomato seed (para 0200, titles of Examples 1-3); and wherein the bacterial endophytes provide beneficial effects for growth of the agricultural plants (second half of claims 1 and para 0012). It is noted that the beneficial Bacillus bacteria taught by Mitter et al. are endospore-forming bacteria, as evidenced by the disclosure of the instant specification (paragraph 0012: page 8/col. 1/lines 8-9 from bottom), thus meeting the requirement of Claim 3.  It is further noted that the Bacillus bacteria of Mitter et al. read on the limitation “Bacillus sp.” in claims 8 and 9, and the limitation “Firmicutes” phylus in claim 7, as evidenced by Applicant’s response filed on 3/21/2022 (see page 6), thus meeting the requirements of Claim 7-9.
Regarding the limitation “at least 250 CFU of bacteria artificially incorporated between a seed coat and an embryo” in claim 1 and further limitation “seed pericarp” recited in claim 16, Mitter et al. expressively teach that the bacteria/endophytes are incorporated into the endosperm of the modified plant seed.  It is noted that a plant seed comprises three components: seed coat, endosperm, and embryo, the seed coat is the most exterior layer of the seed and the embryo is the most interior part of the seed, and the seed pericarp is a part of the seed coat, as evidenced by the instant claim 16 and the Fig. 1 of the instant specification. As such, the bacteria/endophytes incorporated into the endosperm in the seed of Mitter et al. are located between the seed coat/ pericarp and the embryo of the seed.  Given Mitter et al. teach that each seed comprise a large amount of the bacterial endophytes (at least 3000 CFU or more) and that the endosperm can be the only compartment or one of two compartments in the seed for incorporating the endophytes, it would have been obvious for the endosperm to contain at least 250 CFU of the bacterial endophytes in the modified plant seed of Mitter et al., thus arriving at the claimed modified plant seed, i.e. a plant seed comprising at least 250 CFU of bacteria between the seed coat/ pericarp and the embryo of the seed.
Regarding Claims 4 and 5, generating microbial exudates appears to be an inherent feature of the bacteria in the modified plant seed. The bacteria of Bacillus sp./Bacillus subtilis taught by Mitter et al. generate microbial exudates, as evidenced by Hashem et al., who teach that Bacillus sp./Bacillus subtilis can form long-lived, stress-tolerant spores, and secret antibiotics, hydrolytic enzymes, metabolites, volatile organic compounds (VOCs), exopolysaccharides and siderophores, thus stimulating plant growth and preventing pathogen infection, and exhibiting biocontrol activity (page 1292/left col./last para, page 1293/right col./lines 3-7, page 1295/right col./lines 1-4, and conclusion) (Note: these bioactive compounds read on the claimed term “microbial exudate”).  In addition, Mitter et al. specifically teach that the beneficial bacteria/endophytes in their seed provide benefits to agricultural plants by producing/secreting beneficial compounds, such as auxin, NH3, AHL (a single molecule), acetoin (small volatile molecule), siderophores, and RNase (claim 1, paras. 0013/right column and 0281/left column/lines 5-10) (Note: these bioactive compounds read on the claimed term “microbial exudate”).   Therefore, the teachings of Mitter et al. meet the requirement of claims 4 and 5. 
Regarding Claim 17, the claim defines the bacteria are incorporated between a seed coat and an aleurone cell layer. It is noted that the aleurone cell layer is the outermost layer of the endosperm, as evidenced by Fig. 1 of the instant specification. Mitter et al. do not expressively teach the bacterial endophytes are incorporated between a seed coat and an aleurone layer. However, it appears that the modified plant seed of Mitter et al. comprises bacterial endophytes incorporated between a seed coat and an aleurone layer, because after contacting/colonizing flowers of plants endophytes may gain access to ovule and ramify throughout the ovule nucellus, and after seed maturity they end up at the location between the seed coat and aleurone layer of the seed, as evidenced by Liu et al. (see abstract).  Given there are a large amount of the bacterial endophytes (at least 3000 CFU or more) in each plant seed of Mitter et al., it would be likely that there are at least 250 CFU of bacteria located between the seed coat and aleurone layer of the seed of Mitter et al., thus rendering the claim to be obvious.   “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine a number of bacteria located between the seed coat and the aleurone cell layer in the modified plant seed described by Mitter et al., and whether Applicants’ plant seed differs and, if so, to what extent, from that of Mitter et al. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 
Regarding Claim 20, Mitter et al. further teach that the bacteria/endophytes provide the benefits to the seed, such as increasing germination rate, decrease time to start germination, decreasing mean germination time, decreasing time to 50% germination, decreasing time to final germination, and increasing coefficient of uniform germination (paras 0063 and 0089-90, claims 49 and 76).  Mitter et al. further demonstrate that a plurality of the modified plant seeds has a final germination rate, up to 100% (Example 1, page 48/tables A and D).  Mitter et al. do not teach a germination rate obtained from seeds treated under the condition specifically defined in the claim, i.e. 43oC and 96% relative humidity for 72 hours. However, the germination rate recited in the claim is directed to a property of the plurality of the modified plant seeds. The plurality of the modified plant seeds suggested by Mitter et al. has substantially the same structure of the claimed plurality of the seeds. In the absence of evidence to contrary, it is presumed that products having substantially the same structure possess substantially the same properties. Thus, the claim would have been obvious over the teachings of Mitter et al.    
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-5, 7-9, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mitter et al. (US 2016/0338360, 2016, cited in IDS), as applied to Claims 1-5, 7-9, and 14-20, further in view of Reader et al. (Reader et al., 2017, ECHO Development Notes, No. 136, pages 1-6), as evidenced by Hashem et al. (Saudi Journal of Biological Sciences, 2019, 26:1291–1297, of record) and Liu et al. (abstract, Mycologia, 2017, 109(5): 691-700).

The teachings of Mitter et al. are described above.
Regarding Claim 21, Mitter et al. further teach removing residual moisture from harvested plant seeds to store the seeds (para 572, lines 6-9).  Mitter et al. do not expressively teach a specific moisture content of the modified plant seed.
It would have been obvious to one of ordinary skill in the art to maintain a moisture content of the modified plant seed of Mitter et al. at a level below 25% for maintaining stability of the modified plant seed during storage, because Mitter et al. teach removing moisture from the plant seed for the purpose of storage. Furthermore, it had been well been known in the art that a moisture content 3% - 7% (reading on the claimed “at most about 25%”) effectively prevents plant seeds from rotting and prematurely germinating, thus ensuring the stability of plant seeds during long-term storage. In support, Reader et al. teach that plant seeds must be dried prior to storage, and the drying process reduces seeds’ moisture content, so that the seeds will not rot or prematurely germinate during the storage; and that plant seeds should be dried to a level of moisture content between 3% and 7% for long-term storage (page 1, last full paragraph, lines 1-3).  
	The claim 21 recites the limitation “upon at least one month of shelf storage”.
Examiner notes that this limitation is a product-by-process limitation. The claimed plant seed is not limited by the manipulations of the recited storage step, only to the structure implied by the step, i.e. “at most about 25% moisture content” recited in the claim. See MPEP 2113.  Given the modified plant seed suggested by the combined teachings of Mitter and Reader comprises a moisture content as required by the claim, the claim 21 would have been obvious over the cited prior art.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
As a first matter, Applicant did not address the objection of the specification due to the embedded hyperlink/browser-executable code, and the specification has not been amended to overcome this objection.  Applicant is reminded of 37 C.F.R. 1.111, requiring a complete reply to every ground of objection and rejection in the prior Office action.  
Applicant's arguments about the claim rejection under 35 U.S.C. 101 in the response filed on 07/22/2022 (page 8) have been fully considered but they are not persuasive. As indicated above, the analysis for eligibility is not based on a process of artificially making a product, rather it is based on whether the product, as claimed, is markedly distinct from the closest naturally occurring counterpart. For all the reasons indicated above, this rejection is maintained.   
Applicant's arguments about the claim rejection under 35 U.S.C. 103 in the response filed on 07/22/2022 (pages 8-9) have been fully considered but they are moot, because the 103 rejection has been withdrawn, and the ground of the rejection in this office action is different from that in the previous office action. The conclusion of the obviousness of the newly amended claims has been established for all the reasons indicated above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653
		/ALLISON M FOX/                      Primary Examiner, Art Unit 1633